Case 1:17-cv-06384-CBA-SJB Document 43 Filed 12/11/19 Page 1 of 2 PagelD #: 117

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
eee _ _ x

 

BRITTANY HAMILTON, RICHETTA GREENE and
DAVONE GREENE,

Plaintiffs,

-against-
17 CV 06384 (CBA) (SJB)

DET. LOUIS SCARCELLA, Individually and in his capacity
as a New York City Police Officer, INV. JOSEPH PONZI,
Individually and in his capacity as an investigator for the
Kings County District Attorney’s Office and POLICE
OFFICER WILLIAM “BILLY” WHITE, Individually and in
his capacity as a New Haven Police Officer,

Defendants.

NOTICE OF APPEARANCE

Please enter the appearance of CAITLIN ROBIN, as counsel for Plaintiffs BRITTANY
HAMILTON, RICHETTA GREENE and DAVONE GREENE, in the above captioned action.

Dated: New York, New York

December 11, 2019
Yours, ete.

 

CAITLIN ROBIN, ESQ.

CAITLIN ROBIN & ASSOCIATES, PLLC.
Attorney for Plaintiff

30 Broad Street, Suite 702

New York, New York 10004
(646)-524-6026
Case 1:17-cv-06384-CBA-SJB Document 43 Filed 12/11/19 Page 2 of 2 PagelD #: 118

CERTIFICATION
I hereby certify on December 11, 2019, a copy of the forgoing was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing. Parties may access this filing through the Court’s system.

ALL:

Caitlin Robin, Esq.
